EXHIBIT 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Joao Prata dos Santos,certify,pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of theSarbanes-OxleyAct of 2002,that the Quarterly Report on Form 10-Q ofBio-Stufffor thequarterendedJune 30, 2010 fully complieswith therequirementsofSection13(a) or 15(d) of theSecurities Exchange Act of 1934 and that informationcontained in such Quarterly Report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Bio-Stuff. August 9, 2010 By: /s/ JOAO PRATA DOS SANTOS Joao Prata dos Santos President and Chief Executive Officer I, Joao Prata dos Santos,certify,pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of theSarbanes-OxleyAct of 2002,that the Quarterly Report on Form 10-Q ofBio-Stufffor thequarterendedJune 30, 2010 fully complieswith therequirementsofSection13(a) or 15(d) of theSecurities Exchange Act of 1934 and that informationcontained in such Quarterly Report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Bio-Stuff. August 9, 2010 By: /s/ JOAO PRATA DOS SANTOS Joao Prata dos Santos Chief Financial Officer A signedoriginal of thiswrittenstatementrequired by Section 906 has been provided toBio-Stuffand will be retained by Bio-Stuffandfurnished to the Securities and Exchange Commission or its staff upon request.
